Citation Nr: 1805885	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a May 2015 decision, the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, resulting in an October 2016 Memorandum Decision vacating the Board's May 2015 decision and remanding the matter back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that a review of the electronic claims file, specifically VBMS and Virtual VA, indicates that the electronic record is not complete.  An initial review indicates that a number of documents are missing from the claims file, including the relevant Statement of the Case, the Veteran's December 2010 increased rating claim, and the most recent February 2011 VA psychiatric examination.  It is unclear to what degree additional documents may be missing.  So as a preliminary matter, the case must be remanded so that the entire claims file can be obtained.

Pursuant to the Court's October 2016 Memorandum Decision, remand is also warranted in order to afford the Veteran a new VA psychiatric examination.  As noted in the Memorandum Decision, the Veteran was most recently afforded a VA psychiatric examination in February 2011.  The record indicates that the Veteran's PTSD has worsened in severity since that time.  As a result, a new VA examination is warranted.  In reaching this determination, the Board acknowledges the affidavits and Vocational Assessment submitted by the Veteran's representative in December 2017.  A review of this evidence along with the other evidence of record leads the Board to conclude that the scheduling of a new VA examination is still warranted.

As noted by the Court, the issue of entitlement to a TDIU is inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain the entire claims file (to include any portions held in paper format) and VA outpatient treatment re cords to date, if any, and recertify the appeal to the Board.  Allow the Veteran the opportunity to submit any evidence with respect to his claim.  

2. Contact the Veteran requesting any additional private treatment records, or in the alternative, authorization to obtain any such records.

3. Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.

A complete rationale for any opinion offered must be provided.  The examiner should consider the previous VA examinations, the Veteran's lay statements, the December 2017 affidavits and report of the vocational counselor, and any other relevant medical records.

4.  After completing all indicated development, the AOJ should readjudicate the claims on appeal, including the claim of entitlement to a TDIU. If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




